ROBINSON, T.
This action was originally begun before a justice of the peace against the city of St. Louis, the Lindell Railway Company, Philip E. Stifel and Henry Ruckert, upon the following petition or statement:
“The plaintiff, complaining of the defendants, alleges that on or about the twenty-second day of August, 189Y, he was the owner of a mare, which through the negligence and carelessness of the defendants, was so injured and ruined that said animal was entirely lost to the plaintiff; that said animal was injured in the city of St. Louis, on Vandeventer avenue, just north of Washington avenue, and between said Washington avenue and Delmar avenue, and in front of the livery stable on the west side of said Vandeventer avenue, between said thoroughfares, said livery stable being known and called the “West End Livery Stable;” that said animal was injured while on said Vandeventer avenue .at said point and while crossing a roadway constructed by the defendants across the street railway tracks at said point; that by reason of said negligence and carelessness of the defendants the plaintiff has been damaged in the sum of $300.”
At the trial before the justice a judgment was entered against the defendant city of St. Louis, and in favor of the other defendants, and the city of St. Louis appealed the case to the circuit court, where upon a trial anew in that court judgment was again rendered against it for the sum of $300, and *578by the same defendant the case has been brought here on appeal.
But one question is raised by appellant, and that is as to the sufficiency of the statement filed by plaintiff with the justice as his cause of action.
What is or' what is not a sufficient statement of a cause of action, before a justice of the peace, has been the source of frequent adjudication in this court. If a comparison of our various adjudications upon the different statements filed before-' justices of the peace that from time to time have been brought before us for determination, has furnished justification for'the suggestion that those adjudications have not at all times been in strict harmony, that want of harmony has not been so much the result of the want of a definite rule or test to be applied to all such statements, as to the want of accuracy in the application of the rule to the particular statement at the particular time before the court.
Without attempting to reconsider the court’s disapproval of various statements filed as plaintiff’s cause of action with justices of the peace, discussed in a line of authorities cited by appellant, with those cited by respondent wherein the statements filed before the justice have been sustained and held sufficient, we will try to test the question of the sufficiency of the statement filed by the plaintiff in this case, by those general rules announced in both lines of cases without regard to the question of the result of the application made in any particular case or cases.
The statute in express terms provides that “no formal pleading upon the part of either plaintiff or defendant shall be required in a justice court, but before process shall issue in any suit the plaintiff shall file with the justice the instrument sued on or a statement of the account or of the facts constituting the cause of action upon which the suit is founded,” etc.
*579In favor of that popular tribunal which has been characterized as “the people’s court,” where those unacquainted with the technical rules and forms of pleading may and do go, without counsel, to settle and adjust their differences, this court has ever held that the requirements of the statute have been met and fulfilled, when the statement filed with the justice, however informal and awkward in expression, was sufficient to reasonably advise the opposite party of the nature of his or her claim, and sufficiently specific to be a bar to another cause of action, with the further qualification suggested in some of our cases, as to the first test, that resort may be had to reasonable implication to support the statement. Thus tested, we think the statement filed by the plaintiff with the justice in this case meets the requirement of the law, particularly under the circumstances of the present situation, when its sufficiency was not challenged by motion to make same more definite and specific, and- both parties announced ready for trial upon issue joined upon the pleading as filed.
Though the statement is somewhat awkward in construction, and the allegation -as to defendant’s negligence and carelessness is charged in general terms, and might have been held insufficient in the particulars now asserted by appellant had timely motion to that end been filed with the justice of the peace, or with the circuit court when the case reached there, but after two trials and two judgments, we think the objection comes too late in this court.
After verdict and judgment it may be presumed that the generality of the charge of negligence contained in the statement, was made more specific by a state of facts shown at the trial upon which the verdict and judgment was predicated. This court has frequently held in actions begun in the circuit court, where the strict rules of technical pleadings are in operation, that a general allegation of negligence is good after ver*580diet, and sufficient to sustain a judgment when no motion to make the petition more definite and specific was filed. [Foster v. Mo. Pac. Ry. Co., 115 Mo. 165; Mack v. St. Louis, K. C. & N. W. Ry., 77 Mo. 232; Schneider v. Mo. Pac. Ry. Co., 75 Mo. 295; Edens v. H. & St. J. R. R. Co., 72 Mo. 213.] Certainly a rule more harsh or technical should not be applied to a statement filed by a plaintiff, as his cause of action, with a justice of the peace, to defeat a judgment obtained therein, than is applied to a like statement filed in the circuit court.
The statement filed with the justice in this case advised the defendants of the time and places plaintiff’s horse was injured. It charged negligence and carelessness on part of defendants in the matter of a roadway constructed by them across the street railway tracks on Vandeventer avenue between Washington and Delmar avenues in the city of St. Louis, and that said roadway so constructed caused the loss to him of his horse.
As defendants did not request or move for a more particular statement of facts constituting the negligence charged to them, but challenged their existence by answer, it will not now be said that the defendants were not advised thereby of the nature of plaintiff’s claim against them or that they went to trial in ignorance of the facts upon which the. verdict was founded.
That the statement filed is sufficiently definite to bar another cause of action by plaintiff is unquestioned. The judgment of the circuit court will be affirmed.
Brace and Valliani, JJ., concur; Marshall, J., not sitting.